DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 11/08/2022.  Presently claims 1-8 and 10-17 are pending.  Claim 9 is canceled.  Claims 15-17 are withdrawn.  

Response to Arguments
Drawing objections have been withdrawn based upon applicant’s newly submitted drawings.  
Applicant’s arguments, see page 11, filed 11/08/2022, with respect to claim 1 have been fully considered and are persuasive.  However, based on Applicant’s amendments to claim 1 requiring only one of the first or second surfaces, a new 35 U.S.C. 103 rejection with the prior art of record.
Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 103 and this action has therefore been made final.      

Claim Objections
Claims 7-8 are objected to because of the following informalities:
Claim 7, line 3, change: “[[a]] the first surface…”
Claim 7, line 5, change: “[[a]] the second surface…”
Claim 8, line 3, change: “[[a]] the first surface…”
Claim 8, line 5, change: “[[a]] the second surface…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scherrer et al. (US 2016/0053616 A1) in view of Endo et al. (U.S. 7,278,461).
Regarding claim 1, the structure disclosed by Scherrer et al. discloses a method of manufacturing a TiAl alloy impeller ([0004]) that is used for a vehicle turbocharger ([0001]), comprising: a blank preparation step in which a blank of the TiAl alloy impeller is prepared (blank, [0022]), the blank having a shaft portion (shown in Fig. 2) configured to rotate around a rotational axis (A) and a plurality of blades (4) connected to the shaft portion (as shown in Fig. 2). 
Scherrer et al. does not specifically disclose of a thickness of an outer edge in a radial direction of the shaft portion of each of the plurality of the blades of the blank is set so as to be larger than a thickness of an outer edge of each of blades of the TiAl alloy impeller; and an additional work step in which an additional work is performed on each of the blades of the blank, wherein in the additional work step, the additional work is performed on only one of a first surface of a portion that includes at least the outer edge of each of the blades or a second surface of the portion thereof, so as to make the outer edge of the blades in the radial direction of the shaft portion thin.
Endo et al. teaches of a manufacturing a rotor wheel used for an automobile turbocharger (Col. 1, lines 5-10), which is within the same field of endeavor as the claimed invention.  Specifically, Endo et al. teaches of a thickness of an outer edge in a radial direction (i.e., radial direction is the vertical direction shown in the orientation of Fig. 2, which corresponds to the same vertical direction shown in Fig. 22) of the shaft portion of each of the plurality of the blades of the blank is set so as to be larger than a thickness of an outer edge of each of blades of the impeller (Endo teaches of the manufacture of a titanium alloy rotor wheel (Col. 4, lines 65-67) wherein, the blank formed impeller 20 shown in Fig. 10 (Col. 7, lines 18-33) is subject to subsequent machining to remove residual pads (15/125 located on outer surfaces of the blades and other portions of the impeller, as shown in Fig. 15/20, Col. 9, lines 52-65); therein, before the machining to residual portions 15 of the impeller, the thickness of the outer edge in a radial direction of the shaft portion shown in Fig. 15/20 (i.e., edge 117c of the blade shown with portion 15 or edge 107c in Fig. 20) is greater and larger than an outer edge of the formed impeller (i.e., without portions 15/125) when the portions 15/125 are removed entirely first from other portions of the formed impeller 20 in the step described in Col. 11, lines 57-67); and an additional work step in which an additional work is performed on each of the blades of the blank, wherein in the additional work step, the additional work is performed on only one of a first surface of a portion that includes at least the outer edge (i.e., edge 127e/128e shown in Fig. 22) of each of the blades (shown in Fig. 22) or a second surface of the portion thereof so as to make the outer edge of the blades in the radial direction of the shaft portion thin (i.e., the additional work comprises the step of only removing the residual pads at the first surface portion (i.e., outer edge of the blades shown in Fig. 22) wherein first surface (127e corresponds to the outer surface of the blade 127) and first surface (128e corresponds to the outer surface of blade 128), in this additional step of machining, only the first surfaces 127e/128e of the blades are removed, which is described in the step discussed in Col. 12, lines 12-16) and therein the blades are thinner in the radial direction of the shaft portion since with the portions 15/125, the blades extend a greater distance in the radial direction whereas with the portions removed, the blades extend less in the radial direction relative to the shaft (as shown in Fig. 22; the outer edges first surfaces are removed up to the phantom hashed lines shown in Fig. 22, therein removing material and making the blades thinner).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scherrer et al. in view of Endo et al. by manufacturing the TIAl turbine wheel disclosed in Scherrer et al. via the manufacturing process taught in Endo et al. because such manufacturing process allows for a greater dimensional accuracy at the time of manufacture and allows for low manufacturing costs (Endo, Col. 2, lines 43-51).

	Regarding claim 2, the combination of Scherrer et al. and Endo et al. discloses wherein in the blank preparation step, the blank formed by precision casting is prepared (Endo teaches of precision casting such as lost wax casting for the manufacture of the rotor wheel, Col. 1, lines 58-62).

Regarding claim 3, the combination of Scherrer et al. and Endo et al. discloses
wherein in the additional work step, the additional work is performed on each of the blades so that at least a portion of a surface of the blade after the additional work remains a casting surface (Endo teaches after the machining to remove portions 15/125 (i.e., milling or cutting, Col. 12, lines 12-16), the rotor 120 remains a cast product, Col. 12, lines 23-25).

Regarding claim 12, the combination of Scherrer et al. and Endo et al. discloses
wherein the additional work is a cutting work (Endo, cutting, Col. 11, lines 40-43).

Regarding claim 13, the combination of Scherrer et al. and Endo et al. discloses
wherein the additional work is an electrochemical machining (Endo, material removing methods, such as cutting, encompasses electrochemical machining, Col. 5, lines 8-10).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scherrer et al. (US 2016/0053616 A1) in view of Endo et al. (U.S. 7,278,461) as applied in claim 1 above, and further in view of Scherrer et al. (US 2015/0283656 A1).
Regarding claim 4, the combination of Scherrer et al. and Endo et al. does not specifically disclose wherein in the blank preparation step, the blank formed by forging is prepared.
Scherrer et al. teaches of a manufacturing process for forming a turbine wheel, which is within the same field of endeavor as the claimed invention.  Specifically, Scherrer et al. teaches of forging a blank 9 used to form the turbine wheel ([0010]), which is further subject to milling ([0011]), which is analogous to the procedure of manufacturing disclosed in Scherrer et al. (US 2016/0053616 A1).
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Scherrer et al. and Endo et al. in view of Scherrer et al. by forming the blank used to form the impeller by forging as taught in Scherrer et al. because the manufacturing process for forming the blank by forging helps to eliminates defects in the turbine wheel, which increases the service life the titanium aluminide wheel (Scherrer et al., [0004]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scherrer et al. (US 2016/0053616 A1) in view of Endo et al. (U.S. 7,278,461) as applied in claim 1 above, and further in view of Ohishi (U.S. 7,117,596).
Regarding claim 5, the combination of Scherrer et al. and Endo et al. does not specifically disclose wherein in the blank preparation step, the blank formed by metal injection molding is prepared.
Ohishi teaches of a manufacturing process for forming blades of a turbocharger, which is within the same field of endeavor as the claimed invention.  Specifically, Ohishi teaches of the use of a metal injection molding manufacturing method (Col. 1, lines 48-57; Col. 2, lines 65-67 – Col. 3, lines 1-8) can be used as an alternative to precision casting (disclosed in Scherrer et al.) in order to shape the blank forming the blades of the rotor wheel.
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Scherrer et al. and Endo et al. in view of Ohishi by forming the blank used to form the impeller by metal injection molding manufacturing as taught in Ohishi as it is well known in the turbine art to manufacture turbocharger rotor components using metal injection molding methods to produce a blank into a near net shape (Ohishi, Col. 3, lines 1-8).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scherrer et al. (US 2016/0053616 A1) in view of Endo et al. (U.S. 7,278,461) as applied in claim 1 above, and further in view of Haro Gonzalez et al. (US 2018/0290239 A1).
Regarding claim 6, the combination of Scherrer et al. and Endo et al. does not specifically disclose wherein in the blank preparation step, the blank formed by metal laser deposition is prepared.
Haro Gonzalez et al. teaches of a manufacturing process for turbine blades ([0017]), which is within the same field of endeavor as the claimed invention.  Specifically, Haro Gonzalez et al. teaches of the use of metal laser deposition (claim 10, claim 17) in order to form turbine blade components.
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Scherrer et al. and Endo et al. in view of Haro Gonzalez et al. by forming the blank used to form the impeller by the use of metal laser deposition as taught in Haro Gonzalez et al. because additive manufacturing eases production of complex designs, increases design flexibility, and results in a more cost-effective and efficient manufacturing process, as is well known in the art (Haro Gonzalez et al., [0002]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scherrer et al. (US 2016/0053616 A1) in view of Endo et al. (U.S. 7,278,461) as applied in claim 1 above, and further in view of Watanabe et al. (US 2010/0247764 A1).
	Regarding claim 14, the combination of Scherrer et al. and Endo et al. does not specifically disclose of a surface treatment step that follows the additional work step and in which a fluorination treatment is performed on a surface of the TiAl alloy impeller after the additional work.
	Watanabe et al. teaches of a TiAl turbine wheel for superchargers ([0002]), which is within the same field of endeavor as the claimed invention.  Specifically, Watanabe et al. teaches of a surface treatment comprising a fluorination treatment is performed on a surface of the TiAl alloy impeller after the additional work ([0036], wherein fluorination processing is carried on surfaces of the TiAl wheel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Scherrer et al. and Endo et al. in view of Watanabe et al. by applying a surface treatment after the additional work step taught in Endo because the application of a fluorine layer (i.e. fluorination) as taught in Watanabe et al. improves the high temperature oxidation resistance of the titanium aluminum alloy of the rotor wheel, which allows for a greater service life of the rotor wheel (Watanabe, [0036]).

Allowable Subject Matter
Claims 7-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, the prior art of record fails to disclose or suggest wherein the additional work is performed on only the recess surface of the portion that includes the outer edge of each of the blades.  Endo et al. teaches that in the additional step, the residual portion 125 is removed from the top surface of the blades (107/108e, Fig. 22), but fails to disclose or suggest that the machining surface is a recess surface.
Regarding claim 8, the prior art of record fails to disclose or suggest wherein the additional work is performed on only the protruding surface of the portion that includes the outer edge of each of the blades.  Endo et al. teaches that in the additional step, the residual portion 125 is removed from the top surface of the blades (107/108e, Fig. 22), but fails to disclose or suggest that the machining surface is a protruding surface.

Regarding claim 10, the prior art of record fails to disclose or suggest wherein portion from the outer edge to a portion that is offset toward the shaft portion by one third of a length of the one-side edge from the outer edge.

Regarding claim 11, the prior art of record fails to disclose or suggest wherein a straight line extends through a portion of the one-side edge that is offset toward the shaft portion by a half of a length of the one-side edge in the radial direction of the shaft portion from an outer end of the blade in the radial direction of the shaft portion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        12/19/2022